Citation Nr: 0706492	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic fatigue, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for sleep disturbance, 
to include as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for multiple-joint 
pain, to include as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for impaired memory 
function (claimed as memory loss), to include as a chronic 
disability resulting from an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1984 to September 
1994.  He served in the Southwest Asia Theater of Operations 
(SWA) during Operations Desert Shield and Desert Storm from 
October 11, 1990, to May 5, 1991.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO), as the agency of original jurisdiction (AOJ).  
The appeal included claims for service connection for 
headaches due to an undiagnosed illness and for an increased 
rating for service-connected lumbar degenerative disc 
disease. The Board of Veterans' Appeals (Board) remanded the 
case in March 2004.

The AOJ granted service connection for migraine headaches 
while the claim was in remand status.  The claim for 
disability compensation for headaches as a symptom of an 
undiagnosed illness is moot, because it cannot be separately 
rated.  See 38 C.F.R. § 4.14 (2006).  The remand for action 
on the increased rating claim was for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued the statement of the case.  The veteran has not 
perfected the appeal.  

The issue of service connection for chronic multiple-joint 
pain, including as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not develop an acquired psychiatric 
disorder in service.

2.  The veteran does not have chronic fatigue syndrome, and 
his chronic fatigue is a symptom of diagnosed psychiatric 
disorders.

3.  The veteran's chronic sleep disturbance is a symptom of 
diagnosed psychiatric disorders.

4.  The veteran's memory impaired memory function (memory 
loss) is a symptom of diagnosed psychiatric disorders.


CONCLUSIONS OF LAW

1.  The veteran's acquired psychiatric disorder(s) were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Chronic fatigue was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  Sleep disturbance was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Impaired memory function (memory loss) was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for compensation for the disabilities at 
issue in February 2002.  A subsequent VA letter of February 
2002 afforded the veteran all aspects of notice mandated by 
law and regulation, except notice of the potential rating and 
effective date elements of his claim.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  The February 2002 letter 
did not explicitly request the veteran to submit pertinent 
evidence currently in his possession, but it advised him of 
his ultimate responsibility for VA's receipt of all 
nonfederal evidence, and that he may submit any evidence.  A 
reasonable understanding of this notice must include 
knowledge that evidence in his possession is included.  
Significantly, regarding the veteran's actual knowledge of 
pertinent evidence, a January 1997 VA letter responding to 
his first claim implicating undiagnosed illnesses resulting 
from service in the Southwest Asia Theater of Operations 
provided a comprehensive list of types and potential sources 
of evidence that could prove material elements of his claims, 
corroborate his testimony, and otherwise fill gaps likely to 
exist in service and medical records.  Thus, in this case, VA 
has well-notified the veteran of the information and evidence 
necessary to substantiate his claims, of his right to 
assistance, and of his and VA's respective duties to produce 
information and evidence.

In light of the outcome in this decision, the veteran has 
suffered no prejudice from any failure to present evidence or 
argument on the correct disability rating and effective date 
of award for any claimed disability.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VA has discharged all elements of its 
notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Any defects in the timing or 
language of VA implementation of its notice duties have been 
harmless to the veteran's claim.  See Conway v. Principi, 353 
F.3d 1359, 1374 (2004) (Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error").

VA has obtained all evidence of which it has notice.  The 
Board's March 2004 remand ordered investigation of whether a 
certain VA examination had occurred the occurrence of which 
was uncertain from the available records.   The AOJ obtained 
a memorandum from the appropriate custodian of VA medical 
records that the examination in question had not occurred.  A 
June 2005 supplemental statement of the case (SSOC) notified 
the veteran of the finding.  38 C.F.R. § 3.159(e) (2006).  
The veteran has not authorized VA to obtain private medical 
records or provided information about any source of evidence 
other than federal records.  VA has examined the veteran and 
obtained medical opinions pertinent to each claim at issue.  
No further examination or medical opinion is necessary to 
decide the claims.  VA has discharged its duty to assist the 
veteran to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2006).

The claims at issue, other than for an acquired psychiatric 
disorder, require consideration of rules providing certain 
presumptions for Persian Gulf War veteran.  See 38 U.S.C.A. 
§ 1117 (West 2002).  These rules do not apply to the claim 
for an acquired psychiatric disorder, because the rules apply 
to claims for certain disabilities due to undiagnosed 
illnesses, and the veteran's claim is for diagnosed illness.  
38 C.F.R. § 3.317(a)(1)(ii) (2006) (as amended 71 Fed. Reg. 
75,672 (Dec. 18, 2006).


A.  Acquired Psychiatric Disorder

The veteran's service medical records include two psychiatric 
references.  In May 1989, an orthopedist evaluating the 
veteran's chronic low back pain noted a plan for psychiatric 
referral.  The record does not elucidate why, and there is no 
record the veteran acted on the referral.  In February 1993, 
a Medical Evaluation Board examined the veteran for fitness 
for service related to lumbar degenerative disc disease.  The 
veteran completed a medical history in which he indicated 
past or current depression or excessive worry.  The service 
records include no clinical record of psychiatric complaint, 
treatment or diagnosis.  The MEB found the veteran unfit for 
military duty because of his back, but a Physical Evaluation 
Board, found him qualified for duty.

The veteran has reported that he began experiencing 
psychiatric symptoms while serving in SWA and that they have 
continued since then.  His reported symptoms have included of 
depressed mood, irritability, volatile temper, lack of 
motivation, and others.  His wife's statement of September 
2002 corroborates his report of changed mood and temperament 
and of multiple listed symptoms since his return from SWA 
that did not exist prior to that service.

The veteran completed a Persian Gulf War Registry Code Sheet 
in December 1996.  In this activity, a physician completed 
parts of the form, noting the veteran's complaints.  There 
were no psychiatric or psychological complaints among them.  
His initial claim for VA disability compensation in January 
1997 did not include any claim for or report of psychiatric 
disorder.  A VA general medical examination report of 
February 1997 included a clinical interview with the veteran 
to catalogue his complaints.  The veteran made no mention of 
psychiatric or emotional distress or symptoms.

In February 2000, the veteran reported nightmares, depressed 
mood over the past several years during the "Gulf War 
season," which had increased in the past year due to the 
loss of two friends from "the Gulf War syndrome."  The 
physician made an assessment of PTSD and referred the veteran 
to a VA psychiatrist.  In March 2000, a VA psychiatric 
evaluation noted a history of awakening during the night 
screaming for the past four months, of nightmares, and of 
mood swings.  Clinical interview noted subjective symptoms of 
fatigue, loss of interest and pleasure in activities, 
decreased motivation, social withdrawal, decreased sleep with 
nightmares and middle night awakening, decreased energy with 
diurnal variation, crying spells, and irritability with no 
past psychiatric history.  The diagnoses included major 
depressive disorder, single episode.

VA outpatient treatment records from February 2000 to May 
2005 show the veteran has been followed intermittently in VA 
mental health clinics for medical and psychotherapeutic 
management.  He has repeatedly declined or discontinued use 
of prescribed psychiatric medication and participation in 
psychotherapy.  On March 2002 reevaluation by the 
psychiatrist who evaluated him in February 2000, the 
diagnoses included bipolar disorder, chronic pain syndrome, 
caffeinism, and history of alcohol dependence in remission.  
None of the clinical evaluations have included an opinion 
linking any of these diagnoses with his military service.

The veteran had a VA psychiatric examination for compensation 
purposes in August 2004.  The examiner reviewed the veteran's 
claims file, including his service records, and his VA 
treatment records.  After clinical interview, mental status 
examination, and follow-up review of the medical records, the 
examiner diagnosed bipolar disorder.  The examiner made 
reference to the silence of the service records regarding 
psychiatric matters, other than the veteran's 1993 history, 
and noted the finding in service of fitness for duty.  The 
examiner opined that there was insufficient data to connect 
the veteran's current psychiatric illness with his time in 
service.

The veteran underwent neuropsychiatric testing in October 
2004, which diagnosed major depressive disorder, recurrent; 
pain disorder associated with both psychological factors and 
general medical condition; and alcohol dependence, sustained 
full remission.  In December 2004, the August 2004 examiner 
reviewed the test report and again concluded that there is 
insufficient data to connect the veteran's current affective 
illness with his time in service.

None of the veteran's currently diagnosed acquired 
psychiatric disorders may be presumed incurred in service 
based on evidence of a requisite degree of disability during 
a within a prescribed time limit after service.  See 
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).  The evidence is clearly against awarding 
service connection for an acquired psychiatric disorder as a 
chronic disease diagnosed as such in service, because it was 
not diagnosed in service.  38 C.F.R. § 3.303(b).

The veteran can establish service connection with evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (2006), and medical evidence of 
a nexus between a current diagnosis and the continuous 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's February 1993 historical notation of depression 
or excessive worry and his and his wife's statements weigh in 
favor of finding continuity of symptomatology.  The failure 
to mention psychiatric complaints in either the December 1996 
Persian Gulf Registry Code Sheet, or in his January 1997 VA 
compensation claim, or at the February 1997 examination are 
probative evidence of discontinuity of symptomatology, even 
if his February 1993 medical history is deemed to satisfy the 
requirement that the condition was noted during service.  
Added to this evidence, the initiation of psychiatric 
complaints in February 2000 with a history of onset of 
several years, as he reported in February 2000, and 
apparently acute onset of several weeks, as he reported at 
the March 2000 VA psychiatric evaluation, further weigh 
against finding continuity of symptomatology.

The August and December 2004 VA examiner's opinion weighs 
against finding a medical nexus between service directly or 
between any symptomatology reported as continuous.  38 C.F.R. 
§ 3.303(b).  It also weighs against finding that all of the 
evidence, including that pertinent to service, shows that a 
currently diagnosed acquired psychiatric disorder was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The examiner's opinion that there is insufficient data to 
find a connection between current diagnoses and service is 
not equivalent to an opinion that a connection is as likely 
as not.  The burden of proof of a claim is only that the 
evidence be in approximate equipoise to afford the veteran 
the benefit of the doubt, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The compensation examiner's opinion can only 
reasonably be construed to mean that the examiner cannot link 
current diagnoses with service other than by speculation, 
i.e., the reaching of a conclusion without sufficient data to 
support that conclusion.  Regulation specifically precludes 
that sort of speculation in affording the benefit of the 
doubt.  38 C.F.R. § 3.102.

In summary, the preponderance of the evidence is against 
finding the onset of an acquired psychiatric disorder during 
service, or finding continuity of symptomatology between a 
currently diagnosed acquired psychiatric disorder and a 
condition noted in service, or that an acquired psychiatric 
disorder first diagnosed after service is shown by all of the 
evidence to have been incurred in service.  38 C.F.R. 
§ 3.303.  The claim must be denied.

B.  Disability Due to Undiagnosed Illness

VA is authorized to compensate any Persian Gulf veteran 
suffering from a qualifying chronic disability that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of ten percent or more within a presumptive period, as 
determined by the Secretary, following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  A "qualifying chronic disability" is a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multi-symptom illness (such as 
CFS, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (d) warrants a presumption of 
service connection.  38 U.S.C. § 1117(a)(2) (West 2002); 
38 C.F.R. § 3.317(a)(2)(i)(B) (2006) (as amended).  An 
"undiagnosed illness" is a chronic disability that "[b]y 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii).

As noted above, the veteran had the requisite service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

In March 2003, the veteran disputed the diagnosis of bipolar 
disorder with a VA social worker.  He asserted that his 
symptoms are due to chemical and nerve agent exposure while 
serving in Southwest Asia.  He reported multiple exposures 
when completing the Persian Gulf Registry Code Sheet in 
December 1996.  Proof of exposure to such agents while in 
Southwest Asia is not at issue in claims of service 
connection for undiagnosed illness resulting from such 
service.  Entitlement to service connection for the claimed 
disabilities depends on the sufficiency of the evidence that 
the veteran has them, or any of them, and the failure of the 
available medical evidence to attribute them to an diagnosed 
illness, or to diagnose one or more as a chronic multi-
symptoms illness as set forth in the regulation.

Incidentally, the veteran's only documented exposure to a 
chemical agent is during three or four hours of applying CARC 
(Chemical Agent Resistant Coating) paint in to vehicles June 
1994, after his return from Southwest Asia.  The evidence 
does not support connecting any of the claimed chronic 
symptoms to this exposure directly.  See Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994) (VA must consider direct service 
connection of disorder that is not subject to proof of 
service connection by application of a statutory 
presumption).

Questions of the cause of illness or symptoms of disease are 
medical questions.  An opinion on the cause of an illness or 
of symptoms of disease must come from a medical expert to 
qualify as evidence.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  The veteran's attribution of chronic fatigue, sleep 
disturbance or insomnia, and impaired memory function or 
memory loss to an undiagnosed illness or chronic multi-
symptoms disease contracted in or resulting from his service 
in Southwest Asia is a layman's medical opinion, and it does 
not qualify as evidence.  Id.  His and his wife's reports of 
the symptoms can be "non-medical indicators that are capable 
of independent verification" serving as "objective 
indications of chronic disability."  38 C.F.R. 
§ 3.317(a)(2)(ii).

The psychiatric outpatient and compensation examination 
reports together with the veteran's and his wife's statements 
are sufficient to satisfy the requirement for objective 
evidence of chronic fatigue, sleep disturbance, and impaired 
memory function as chronic disabilities.  The veteran's claim 
must fail because chronic fatigue, sleep disturbance and 
impaired memory are all attributable to "known clinical 
diagnoses."  38 C.F.R. § 3.317(a)(1)(ii).

VA undertook thorough examination in August and October 2004 
to resolve the specific question whether the veteran's 
chronic fatigue, sleep disturbance or insomnia, or impaired 
memory or memory loss is attributable to known clinical 
diagnoses.  The veteran has several psychiatric diagnoses, 
discussed above.  After clinical interview, review of the 
records, neuropsychiatric testing, and follow-up review of 
the records and test results, the VA compensation examiner 
opined that all of those symptoms can be attributed to the 
veteran's diagnosed psychiatric disorders.  This finding is 
not contradicted by any evidence of comparable probative 
weight.  The veteran's belief that these symptoms are not due 
to a diagnosed psychiatric disorder, however genuine, does 
not have the weight of evidence, because it is a lay opinion 
on a medical matter.  Espiritu, 2 Vet. App. 492.

VA examination of August 16, 2004, found that the veteran's 
chronic fatigue is not related to any underlying medical 
condition.  Specifically, the examiner found the veteran does 
not have chronic fatigue syndrome, because the veteran does 
not have the signs and symptoms that distinguish chronic 
fatigue syndrome.  Consequently, that disability cannot be 
presumed service connected as a "qualifying chronic 
disability."  38 C.F.R. § 3.317(a)(2)(i), (i)(B).

In sum, the veteran's chronic fatigue is not attributable to 
any physical condition, but it, and sleep disturbance, and 
impaired memory are each attributable to known clinical 
psychiatric diagnoses.  The claim for service connection for 
each or any of these as disability due to undiagnosed or 
other qualifying chronic multi-symptom disability must be 
denied.

Finally, the evidence that established that the psychiatric 
disorder (of which chronic fatigue, sleep disturbance, or 
impaired memory function are symptoms) is not service 
connected also establishes that those symptoms are not 
subject to direct service connection individually.  The 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for chronic fatigue is denied.

Service connection for sleep disturbance is denied.

Service connection for impaired memory function is denied.


REMAND

The March 2004 remand requested a medical finding and opinion 
regarding multiple-joint pain.  In essence, the Board needs 
to know (1) whether the veteran has "objective indications 
of chronic disability" manifesting as 'signs' in the medical 
sense of objective evidence perceptible to an examining 
physician," and; (2) if so, any known clinical diagnosis of 
the veteran's to which it can be attributed, or that the 
objective indications of chronic disability as revealed by 
medical signs are not attributable to a known clinical 
diagnosis.

The August 16, 2004, compensation examination opinion is too 
vague to ascertain the examiner's meaning.  Specifically, in 
reporting the assessment, "Joint pain of unspecified 
etiology," the examiner commented on the difficulty of 
ascribing the joint pain to an exact diagnosis, but it is 
unclear from the examination report what 'signs' in the 
medical sense of objective evidence perceptible to an 
examining physician" the examiner identified to produce an 
assessment of joint pain of unspecified etiology.  The 
examiner also stated that complaints of elbow, finger, and 
wrist pain are less likely than not related to any "service 
related medical condition."  This does not respond to the 
question the remand asked, i.e., whether chronic multiple-
joint pain is attributable to an undiagnosed illness versus a 
diagnosed illness.  The veteran has a right to performance of 
the Board's remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the September 16, 2004, VA compensation 
examiner, or other qualified practitioner 
if the original examiner is unavailable, 
to provide an addendum opinion addressing 
the following:

*	What "signs" of chronic multiple-
joint pain, in the medical sense of 
objective evidence perceptible to an 
examining physician, are shown in the 
August 16, 2004, examination report?

*	If there are signs of chronic 
multiple-joint pain, based on review 
of the entire claims file, what is 
the underlying diagnosis or 
diagnoses?  

*	If present, the examiner should 
render an opinion concerning the date 
of onset and etiology of any current 
disability manifested by joint pain.  
Is it at least as likely as not that 
any such disability had its onset 
during service and/or is related to 
any in-service disease or injury?

*	If signs of chronic multiple-joint 
pain are not attributable to any 
known clinical diagnosis based on 
review of the entire claims file, the 
examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, 
and abnormal laboratory test results 
that cannot be attributed to a known 
clinical diagnosis.  

If the examiner determines that 
reexamination of the veteran is required 
in order to respond to the above 
questions, then an appropriate examination 
should be scheduled.

2.  Readjudicate the claim for service 
connection for multiple-joint pain to 
include as a chronic disability resulting 
from an undiagnosed illness.  If the claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


